Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2018

                                      No. 04-18-00367-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                                       Gabrielle ROCHA,
                                            Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19451
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       This is an accelerated appeal. Appellee’s brief was due August 21, 2018. On August 20,
2018, appellee filed an unopposed motion for extension of time, asking for an additional thirty
days in which to file the brief. After review, we GRANT appellee’s motion and ORDER
appellee to file the brief in this court on or before September 20, 2018.

      We order the clerk of the court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court